I3C(S
                                        ORIGINAL
COURT OF CRIMINAL APPEALS OF TEXAS

          AUSTIN,    TEXAS



                                    COURT OF CRIMINAL APPEALS
                                        APR 17 2015

         NO.   PD-0136-15           Abel Acosta, Clerk




                                              FILED IN
                                    COURT OF CRIMINAL APPEALS
    RONALD GENE GRIZZLE,     JR.,
                                            APR 17 2055
                 Petitioner, pro se,

                v.                       Abel Acosta, Clerk

       THE STATE OF TEXAS,

                 Respondent




  PETITION FOR RULE    68 REVIEW




    Ronald Gene Grizzle, Jr.
      Prisoner ID 1935380
     TDCJ-ID, Polunsky Unit
       3872 FM 350 South
    Livingston, Texas 77351
                                      PETITION FOR RULE 68 REVIEW p.                         ii




                              NO;   PD-0136-15


RONALD GENE GRIZZLE, JR.,             §                               COURT OF CRIMINAL

       Petitioner/ pro se,            §

V.                                    §                               APPEALS OF TEXAS

THE STATE OF TEXAS,                   §

       Respondent                     §                               AT AUSTIN, TEXAS

                       PETITION FOR   RULE       68 REVIEW

       UNDERSIGNED per Tex. R. App. P. 68 files for review.

              I.   IDENTITY OF JUDGE,     PARTIES,          AND COUNSEL

Trial Judge                               D. W. Bridewell, Judge
                                          Texas Judicial              Dist.     Ct.   #249
                                          204    South      Buffalo
                                          Cleburne,         Texas       76033

Appellate Judges.                         Tom Gray, C.J.; Rex D. Davis
                                          and Al Scoggins, JJ.
                                          Texas Ct. of Appeals No. 10
                                          501 Washington Ave. Room 415
                                          Waco,       Texas      76701

Petitioner                                Ronald Gene Grizzle,                  Jr.
                                          Prisoner ID            1935380
                                          TDCJ-ID, Polunsky Unit
                                          3872       FM   350    South
                                          Livingston, Texas 77351

Trial Defense Counsel....                 W.    G.    Mason,      SB#    13158975
                                          P.    O.    Box   767
                                          Cleburne,         Texas 76033

Trial Prosecution Team                    B.    Bufkin,         SB#   24078284
                                          M.    Boyle,      SB# 24040556
                                          P. Hable, SB# 24038934
                                          204 South Buffalo, Suite                    209
                                          Cleburne, Texas 76033

Appellant's Counsel                       L. E. Rugely, SB# 17383000
                                          16    North       Caddo     Street
                                          Cleburne,          Texas 76031

Appellee's Team                           D. S. Hanna, SB# 08918500
                                          Lindsey Lehrman,               SB# 24090228
                                          204 South Buffalo,' Suite 209
                                          Cleburne, Texas 76033
                                         ••   • ••              • ,•   •                                 •.«#


                                                     PETITION FOR RULE 68 REVIEW? p.                            iii



                                 II.    TABLE         OF    CONTENTS


   I. Identity of Judge, Parties, and Counsel                                                                    ii

  II.   Table of Contents                                                                                       iii

 III.   Index of Authorities                          i                                                           v

  IV. Statement Regarding Oral Argument                                                                          vi

   V.   Statement     of    the Case.......                                                                     vii

  VI. Statement of Procedural history                                                                      viii

 VII.   Grounds For Review....                                                                           . . . ix

        A. Ground One [Subject Matter Implicated: Deficiency
           of Evidence For First Degree Felony Conviction]                                                       ix

        B. Ground. Two [Subject Matter Implicated: Seperation
           of Powers Doctrine]                                                                                    x

VIII.   Argument

        A. Preliminary Statement                                                                                  1

        B. Why Review Should Be Granted On Ground One                                                             1

           Ground      1   Submitted                                                                              1


           1.   THE   ELEMENTS          OF     FIRST        DEGREE           FELONY    APPEAR      ON
                RECORD      TO    ARISE        IN     AND       FROM        PRE-INDICTMENT
                REPORT OF QUESTIONABLE RELIABILITY                                                                2

           2.   REBECCA      SULLIVAN'S               REPORT           OF    PHYSICAL       EXAM   HAD
                NO    "REASONABLY PERTINENT"                           DIAGNOSTIC       OR    TREATMENT
                VALUE      AND    SHOULD           NOT     BE    GRANTED        "TRUSTWORTHINESS"
                (VIZ., PROBATIVE VALUE) AS HEARSAY EXCEPTION PER
                TEXAS RULES OF EVIDENCE 803(4)......                                                              5

           3.   ON DIRECT EXAMINATION,                          THE        "COMPLAINANT"       TEEN-AGE
                WITNESS, CONSISTENT WITH HER OUT-OF-COURT
                STATEMENT TO REBECCA SULLIVAN, BELIES AND
                IMPEACHES         THE    PRESUMPTION                   THAT    ELEMENTS       OF   FIRST
                DEGREE      FELONY       EXIST —EXCULPATING                      THE       ACCUSED                6


        C. Why Review Should Be Granted On Ground Two                                                            10

           Ground Two Submitted                                                       --                         10

           1.   THE   SEPERATION              OF     POWERS        DOCTRINE       DOES       NOT   ALLOW
                THE   TEXAS       LEGISLATURE               TO     BY       STATUTE    PERMIT      THE
                EXECUTIVE         TO    USURP         THE       JUDICIAL        FACT-FINDING
                POWER      THAT AFFECTS               SUBSTANTIAL              RIGHTS                            10
                                           PETITION FOR RULE 68 REVIEW p.                   iv



         2.   THE    TEXAS    JUDICIARY      IS   FORCED    BY    LEGISLATIVE
              MANDATE    TO    SURRENDER      JUDICIAL      FACT-FINDING          POWER
              BY PENAL CODE § 3.01                                                          11

         3.   THIS    CASE    IS    AN   APPROPRIATE    VEHICLE      FOR
              CORRECTION       OF    THE   SEPERATION      OF    POWERS
              VIOLATION       THE    LEGISLATURE     EFFECTED       BY    WORDS    IN
              PENAL CODE § 3.01, AND TO RESTORE TO THE
              JUDICIARY       THE    FACT-FINDING      POWER     IMPROPERLY
              LEGISLATED       TO THE      EXECUTIVE                                      . .12


    D.   Summation.                                                                         15

IX. Prayer For Relief                                                                   ...15

 X. Proof of Service (Certificate of Service)                                               16

XI. Appendix (Opinion of Ct. of Appeals)                                                    17
                                                     PETITION FOR RULE 68 REVIEW p.                            V




                             III.    INDEX      OF    AUTHORITIES


 I.   Federal     Authorities

      A.   Constitution         of    the United              States

           Amendment VI                                       ...                     1,    6,   12,   14,    15

           Amendment XIV                                                  , ...1,    6,    11,   12,   14,    15

      B. Supreme Court of the United States Case Law

           Aprendi v. United States,
           530 U.S. 466 (2000)                                                    ..x,     10,   13,   14,    15

           Oregon v.         Ice,
           129 S. Ct. 711 (2009)                                             x, 10., 13, 14, 15

           Stone v.      Powell,
           428 U.S. 465 (1979)                       .                                                       ,.15

II.   Texas   Authorities

      A.   Constitution         of    the       State        of   Texas


           Article II,         Section I                                                               10,    11

      B.   Texas    Penal      Code


           Section       3.01.                                               x,     10,    11,   12,   14,    15
           Section       3.01 (a)-(b)                    ...-...•                                             11
           Section       3.03                                                                    11,   14,    15
           Section 15.01(d)                 .                       ...                                        8
           Section      22.021..                                                                        ix,    1

      C.   Texas    Rules      of    Evidence


           Rule 103(d)                                                                                       5-6
           Rule 803(4)                                   .                                                     5

      D. Texas Rules of Appellate Procedure

           Rule    68                                                                                         ii

      E.   Texas    Case      Law


           Gohring v. State, 967 S.W.2d 459
           (Tex.App.—Beaumont 1998)                                                                            5

           Laporte v. State,            840 S.W.2d 246
           (Tex.Crim.App.1992)                                                                                12

           Meshell      v.    State,    739 S.W.2d 246
           (Tex.Crim.App.1987)                                                              10, 10-11, 12
                                    PETITION FOR RULE 68 REVIEW p.   vi



              IV.   STATEMENT   REGARDING ORAL   ARGUMENT


      Oral argument is not requested. Any request for such by

State is opposed unless counsel is appointed for Petitioner.
                                 PETITION FOR RULE 68 REVIEW p.         vii



                    V.   STATEMENT   OF   THE   CASE


       Ronald Gene Grizzle,   Jr.,   Petitioner,       is asking this court

for the opportunity to fully brief the merits of proposition his

first degree felony conviction by Respondent state, and

subsequent cumulation of sentences, was improperly affirmed by

the appellate court below.
                                          PETITION FOR RULE 68 REVIEW p.              viil




                   VI.   STATEMENT       OF   PROCEDURAL     HISTORY


         No motion for rehearing was filed after the court of

appeals at Waco (10th Dist.) on 15 January 2015 affirmed

conviction in 10-14-00204-CR, Grizzle v. State. Present petition

is timely filed on or by extended deadline of 17 April 2015.

         Three (3) judgments of guilt and punishment by jury were

entered by the 249th Dist. Ct.                in Johnson Co.    cause no.      F48507,

State v. Grizzle (Bridewell, P.J.)                after conviction on five (5)

counts   of   sexual   abuse   of   a   child.    Sentence   on Count     1   is   first


degree felony punishment of 60 years confinement,                      ordered

"consecutive with" other two (2) judgments. Sentence on Counts

2 and 3 is second degree punishment set at 10 years confinement,

each,    mutually concurrent but "consecutive with" the other two

(2) judgments. Sentence on Counts 4 and 5 is 5 years probated

sentence each (ordered by court at 10 years "concurrent" with

each other but "consecutive with"                the other two [2] judgments).

         All three (3) extant judgments entered state the defendant

PLED GUILTY (CR 106• [cts. .4 & 5 ] ; 111            [ct.: 1 ] ; [] 116 [cts .: 2 & 3]).

(After nunc pro tunc judgments were seperately entered for

counts 1 and 2-with-3 but not for counts 4-with-5.)                      The record

shows Grizzle PLED NOT GUILTY (RR v. 5, pp.                  17,   18,   & 19).

    ^    Each extant judgment orders sentences "consecutive with"

but none specifies which sentence runs first.                  The record is

therefore on these points simultaneously false, unclear, and

misleading.    It is unreliable in its present form. No corrective

motions are yet filed. The supervisory power of the reviewing

authority is invoked and should be exercised in this case.
                                                     PETITION FOR RULE 68 REVIEW p.                 ix



                                VII.    GROUNDS           FOR    REVIEW


                                               GROUND         ONE
                       [Deficiency of Evidence Issue]

      THE      COURT       OF    APPEALS       DECISION RATIFIED                TRIAL       COURT


      CONDUCT          VIOLATIVE               OF             DEFENDANT         RONALD       GENE


      GRIZZLE'S            RIGHT        TO     DUE        PROCESS        PER U.S.       CONST.


      AMEND.         XIV        AND     FAIR    TRIAL          PER U.S.    CONST.       AMEND.


      VI      UPON OVERRULING                POINT       OF    ERROR NO.       ONE    ASSIGNED


      ON     APPEAL         (PERTAINING              TO        STATE'S     INSUFFICIENCY

      OF      EVIDENCE FOR CONVICTION ON COUNT ONE1), IN THAT
      THE     FIRST    DEGREE          FELONY       CHARGE       OF   AGGRAVATED        SEXUAL


      ASSAULT         REQUIRED           PROOF           OF CONTACT OR PENETRATION

       (PER     PENAL CODE § 22.021) AND WHERE CIRCUMSTANTIAL

      AND      TESTIMONIAL              EVIDENCE              ADDUCED     TO     THE        JURY


      AT      MOST     DESCRIBES A             NON-CONTACT OFFENSE,                   AND    ALSO


      TESTIMONIAL               STATEMENT           OF        PROSECUTOR        (ATTRIBUTED

      TO      TEEN-AGE WITNESS BY DEVISE OF LEADING QUESTION)

      MISLEADS         JURY       ON   ELEMENT           OF   CONTACT     OR   PENETRATION


       IN     TESTIMONY           HEARD        BY JURY (WHICH THE TESTIFYING

      TEEN-AGE             WITNESS           PROMPTLY BELIES3).                THE      RECORD
      DOES      NOT        SUPPORT        THE        COURT          OF APPEALS        POSITION


      THAT     ADDUCED            EVIDENCE           WAS        SUFFICIENT       TO    IN    THIS


      CASE    CONVICT ACCUSED ON                    FIRST       DEGREE    FELONY       CHARGE.



       1. Opinion 1-8 (copy hereunto attached in Appendix).

       2. RR v. 5, 122 (line 25) through 125 (line 9) [testimony
of alleged victimin on direct examination].

      3.    Ibid.,     124 (cf.          lines 3—7 versus 8—12).
                                                            PETITION FOR RULE 68 REVIEW p.             X




                                            B.    GROUND       TWO
                              [Seperatidn of Powers Issue]

       IN        THAT THE SUPREME COURT OF THE UNITED STATES,                                     IN


      OREGON V.           ICE,        129        S. CT. 711, 717 (2009) DEFINED

       AN        EXCEPTION TO RULE SET FORTH                         IN APRENDI       V.    N.J.,


       530 U.S. 466     (2000) TO PERMIT A SENTENCING JUDGE

       RATHER           THAN     JURY        TO        DETERMINE FACTS REQUIRED TO

       IMPOSE             CONSECUTIVE                   RATHER          THAN     CONCURRENT


       SENTENCES*              THE        TEXAS        LEGISLATURE            IS NONETHELESS


       IN VIOLATION OF APRENDI,                         SUPRA           (WHERE AT 482-483,

       THE       COURT         EXPLAINED           THAT        A     LEGISLATURE           CANNOT


       "REMOVE           []     THE       JURY         FROM THE DETERMINATION OF A

       FACT THAT,             IF FOUND,          EXPOSES THE CRIMINAL DEFENDANT

      TO     A   PENALTY        EXCEEDING          THE       MAXIMUM     HE   WOULD    RECEIVE


       IF    PUNISHED          ACCORDING          TO    THE    FACTS     REFLECTED         IN    THE


      JURY         VERDICT ALONE[,]") WHERE TEX. PENAL C. § 3.01

      ALLOWS            THE     EXECUTIVE              BRANCH       OF TEXAS GOVERNMENT


      TO         DETERMINE           "FACT"       OF WHETHER CHARGES JOINED                       IN


      ONE        CHARGING            INSTRUMENT             ARE     A    "SINGLE      CRIMINAL


       EPISODE"           [AS        TO     PERMIT          CONSECUTIVE SENTENCES BY

      JUDGE]. THE LEGISLATIVE BRANCH IS THEREBY DEPRIVING

      THE        JUDICIARY            BRANCH           OF     ITS   PROPER     FACT-FINDING


       ROLE        BY    IMPROPERLY ASSIGNING                      SAME TO THE     EXECUTIVE


       BRANCH,           IN VIOLATION OF SEPERATION OF POWERS.                                  THIS

      HARMED            PRESENT           PETITIONER'S              SUBSTANTIAL RIGHTS.4

       4. RR v. 8, 34-37, 80 (sentences... cumulated^ after mult iple
convictions in one trial grounded on EXECUTIVE'S pretrial fact
finding alleged offenses are a "criminal episode" that by single
indictment lay mandatory presumption for cumulating sentences).
                                              PETITION FOR RULE          68 REVIEW p.   1




                                 VIII.       ARGUMENT


                          A.   Preliminary Statement

       The required brevity of a petition for discretionary review

allows only request that full briefing be permitted. Petitioner

would impress on this Court that the matters raised in this case

are important to the jurisprudence of the State of Texas.

       Petitioner's grounds, infra, indicate need for a check by

the JUDICIAL branch of Texas government (viz., this court qua

the "judiciary") on the threat of oppression of the people by a

power-bloated EXECUTIVE branch (the "executive"). Petitioner's

second ground,       infra, significantly implicates also the Texas

LEGISLATIVE branch of government (the "legislature"). Review

should be granted where reoccurrence of the problems laid bare

here are likely to reoccur in Texas criminal prosecutions.

             B. Why Review Should Be Granted On Ground One

                               Ground    1   Submitted

       THE  COURT OF APPEALS DECISION RATIFIED TRIAL COURT
       CONDUCT     VIOLATIVE   OF   DEFENDANT  RONALD  GENE
       GRIZZLE'S   RIGHT  TO  DUE  PROCESS  PER U.S. CONST.
       AMEND.  XIV   AND  FAIR TRIAL PER U.S. CONST. AMEND.
      VI UPON APPEAL (PERTAINING TO STATE'S INSUFFICIENCY
      OF  EVIDENCE  FOR CONVICTION ON COUNT ONE), IN THAT
      THE FIRST DEGREE FELONY CHARGE OF AGGRAVATED SEXUAL
      ASSAULT  REQUIRED  PROOF  OF CONTACT OR PENETRATION
       (PER     PENAL CODE § 22.021) AND WHERE CIRCUMSTANTIAL
      AND     TESTIMONIAL        EVIDENCE       ADDUCED       TO   THE      JURY
      AT      MOST    DESCRIBED A NON CONTACT OFFENSE,                 AND ALSO
      TESTIMONIAL  STATEMENT  OF  PROSECUTOR  (ATTRIBUTED
      TO  TEEN-AGE WITNESS BY DEVISE OF LEADING QUESTION)
       MISLEADS       JURY ON ELEMENT OF CONTACT OR PENETRATION
      IN  TESTIMONY  HEARD   BY JURY (WHICH THE TESTIFYING
      TEEN-AGE   WITNESS   PROMPTLY  BELIES).  THE  RECORD
      DOES     NOT     SUPPORT    THE        COURT    OF APPEALS POSITION
      THAT      SUFFICIENT       EVIDENCE       WAS     ADDUCED TO       IN THIS
      CASE    CONVICT    ACCUSED ON      FIRST       DEGREE   FELONY     CHARGE.
                                    PETITION FOR RULE 68 REVIEW p.    2




1.   THE ELEMENTS OF FIRST DEGREE FELONY APPEAR ON RECORD TO ARISE
     IN AND FROM PRE-INDICTMENT REPORT OF QUESTIONABLE RELIABILITY.

         Conflicting statements of record,   contained in a medical

report authenticated at trial by nurse/witness Rebecca Sullivan,

affected Ronald Gene Grizzle's substantial rights. Sullivan

created the report during a 90-minute non-physician exam of the

alleged teen-age complainant/witness in present. case:. The exam

yielded no treatable medical findings of physical trauma.     Exam

was result of referral by the state child protective services

(CPS)   agency. Sullivan's role was as a "forensic" interviewer,

which means her function was that of an investigator. She knew

her "medical"   report   could be evidence for criminal prosecution

of Petitioner, whom Sullivan's report accuses. The patient's

statement identifying Petitioner was nor pertinent to diagnosis

for medical treatment. The medical history Sullivan recorded was

clearly intended to evidence "fact" of alleged sexual abuse.

        The report shows contrary statements. Both cannot be true.

The patient, Sullivan reports, said penetration of her mouth by

the sexual organ of the accused occurred.    But also that same was

only an attempt.   The patient would later be a witness at trial.

In the meantime,   subsequent to Sullivan's report,   Ronald Gene

Grizzle was indicted on charges of both indecency with a child

by contact and exposure, and also on charge of aggravated sexual,

assault (wherein the element of sexual contact OR penetration

is required). Subsequent conviction was affirmed on appeal.

        Sullivan at trial reiterated her report's content. She

alleged, again, that the patient ("H. H.") claimed penetration.

Against this backdrop, H. H., age 14 at trial,    later testified.
                                               PETITION FOR RULE 68 REVIEW p.          3




The   cold   record   reveals   cracks    in    Sullivan's    foundational    record

and testimony. These,       in the heat of trial,            the jury may have

missed. For example,       on direct examination,            this colloquy occurs:

         [PROSECUTOR]: Is there a number [of children you examined]?
         [Sullican] : I did it full time for five years, so 1^ USUALLY
say well over a thousand children.

RR v. 5, 149 (emphasis hereon).            Sullivan indicates she is used to

being asked and answering this exact question. She is therefore

vague in her answer by design. Sullivan evades truth by offering

assumed facts (and admitting she sometimes answers differently)..

This does not impugn her credentials or that she used to work

where H. H. was examined by Sullivan.               It does show attitude.

         Sullivan's report       is State's Exhibit 14 (RR vol.          9)

(offered at RR v. 5, 152-153,            admitted at 153). Sullivan claims

page 1 of same is in her handwriting (RR v. 5, 154).                  (Sullivan's

initials are however written differently and seem like in another

person's handwriting on other pages of the report.) On page 1,

under "PATIENT HISTORY(patient's own words)[,]" Sullivan claims

H. H. says "[Petitioner] tried to put his dick in my mouth when I

was asleep.     He did it once when I was 10.           I had a    tooth loose....

I sat on the toilet and he put it in my mouth." (Although

Sullivan wrote age as "10," at trial H. H. said "Eight" [RR v. 5,

125].) Sullivan also wrote "_in my mouth" (emphasis hereon). At
trial, H. H. said "to my mouth" (RR v. 5, 124,                 line 4, emphasis

hereon). Allowing that perhaps H. H. changed her story, it is

as likely that Sullivan got it wrong at her initial entry into

the case. Sullivan's entry of the word "in" at once was damning

for the accused and guaranteed Sullivan a future role at trial.
                                          PETITION FOR RULE 68 REVIEW p.         4




         Sullivan's handwritten report obfuscates significant facts

she claims are spoken by H. H. This is evidenced on the report

around   the word    "in,"   where the notation       looks like this:

         out the lights. I sat on the toilet
           , ,    . ..(to pull tooth out)
         and he put it  mrmy moutn.

Sullivan wrote the words "to" and "in" proximate to each other.

"In" is in the relevant line,           but her sloppy notation however

cannot be accurate as to the spoken cadence she heard. That would

not be natural. Thus,        this is Sullivan's interpretation of what

she heard or wanted to hear.        (Or thought she should be hearing.)

         The word "in" would indicate contact AND penetration.                "In"

could be—and was—used by Sullivan to justify entry of sole

"Yes" she marked on page 1 of her report.             The "Y"   mark column

for "Yes" was checked by hand-written check-mark of Sullivan.

The horizontal line specifies it           is "Y" for "ORAL COPULATION OF

GENITALS:           Of assailant by patient [.'] " RR v. 9, SX14,        1.

         Sullivan's document does not survive critical analysis-

She knew what CPS expected of her if they paid for investigative

interview (and      "medical"   exam)   of H.   H.   It is however clear that

Sullivan is not precise nor accurate about stating facts on the

witness stand nor in a written report. Her report is significant

in the case because it by the one word "in" at pre-indictment

stage provides the prosecution with elements of contact and

penetration that can be used to charge a first degree felony

(aggravated sexual assault). "Contact" was alleged in the

indictment (CR 11) for aggravated sexual assault of a child.

Sullivan had motive to be—and was—inaccurate (ergo UNRELIABLE).
                                          PETITION FOR RULE 68 REVIEW p.         5



2.   REBECCA SULLIVAN'S REPORT OF PHYSICAL         EXAM HAD NO     "REASONABLY
     PERTINENT"   DIAGNOSTIC OR TREATMENT      VALUE    AND   SHOULD NOT   BE
     GRANTED "TRUSTWORTHINESS"      (VIZ., PROBATIVE BVALUE) AS HEARSAY
     EXCEPTION PER TEXAS RULES OF EVIDENCE 803(4).

         There is a hearsay exception for statements made for

purpose of medical diagnosis and treatment, per Texas Rules of

Evidence, Rule 803(4). This includes statements "describing

medical history ... insofar as reasonably pertinent to diagnosis

or treatment." It is required that the patient know her answers

to a medical professional's questions are for such purpose. The

medical exam cannot be a straw man ploy to procure admission

of otherwise inadmissible hearsay.

         [W]ithout the child appreciating that any statement
         made to the [CPS worker] was for purpose of medical
         treatment,    there   is   no     basis   for the    statement
         having    the   trustworthiness           on    which      this
         exception is based. .

Gohring v. State, 967 S.W.2d 459, 452 (Tex.App.—Beaumont 1998,

no pet.). In Gohring,     the court held "the trial court erred in

admitting the [CPS worker] testimony because it does not fall

within the exception set forth in Rule 803(4)." In the present

case,   Sullivan was hired by CPS to interview H. H. This makes

Sullivan a CPS "worker." H. H.,          age 13 at time of exam, cannot

have expected medical     "treatment" for content of interrogation.

H. H.'s statement about alleged acts of Petitioner dating back

several years were not "pertinent" to diagnosis or treatment.

Sullivan recorded that a sexual contact or penetration occurred,

but aiso that same was only an attempt. The defense made no

hearsay objection to Sullivan's testimony,          but that is beside

the point. Texas Rules of Evidence, Rule 103(d) permits this

Court to take "notice of fundamental errors affecting substantial
                                               PETITION FOR RULE 68 REVIEW p. 6



rights although they were not brought to the attention of the

court." Where Sullivan's report establishes allegations of

the elements of contact and penetration,                    and same report is

admitted      in evidence at       trial,    it affected Petitioner's

substantial rights.          It is evident that Sullivan's report,

and Sullivan's trial testimony at which same is authenticated,

contributed to the jury finding of guilt on the first degree

felony offense. The questionable content of Sullivan's report

was harmful to the accused. But what did the patient/witness,

H.   H.,    herself say? What did H.          H.    mean when she told Sullivan

(IF she told Sullivan)            "he did it once..." Was she talking about

an attempt or actual contact or/and penetration? [Setting aside

for the moment variance in story told by H. H. about being

"10" (IF she said "10")            and the trial testimony of her saying

she was "eight" at time of the alleged incident.]

3.   ON DIRECT EXAMINATION,          THE    "COMPLAINANT" TEEN-AGE WITNESS,
     CONSISTENT WITH        HER OUT-OF-COURT        STATEMENT TO       REBECCA
     SULLIVAN,      BELIES AND IMPEACHES THE           PRESUMPTION THAT        ELEMENTS
     OF    FIRST   DEGREE   FELONY   EXIST—EXCULPATING           THE   ACCUSED.


            What   the   record   indicates    is    that   an   ambitious     forensic

interviewer (think "investigator" with nurse credentials in this

case)      hand-wrote a document with          elements vital          for a   first

degree felony charge. What later role did prosecutor play? Was

the truth-finding mission of the court fair in this case? Here,

accused was denied the Due Process and Fair Trial: guaranteed to

him per U.S. Const. Amend. XIV and Amend. VI,                      respectively.

            The prosecutor relied heavily on Sullivan's claims.

The trial transcript shows the prosecutor also relied on improper

leading questions that badgered H.. H. and mislead the petit jury.
                                      PETITION FOR RULE      68 REVIEW p.     7




Nonetheless, despite the prosecutor's emotionally convicting line

of leading questions of H. H. on direct, her immediate responses

are bifurcated.    On the one hand,   H.   H.   helps establish elements

indicating first degree felony occurred. Then, at prosecutor's

opening for contrary answer, H. H. does exactly respond

contrariwise and BELIES her immediately preceding testimony. It

is obvious, on review,    that the prosecutor is testifying through

leading questions. Yet despite undue influence from such a power,

the basic truth is unbroken. H. H.'s plainly yielded answers

manage to maintain that no contact nor penetration occurred

as far as HER OWN descriptions establish. See RR v. 5, 123-125.

[All questions ("Q") below by prosecutor, answers ("A") by H. H.]
       Q.   .... Just tell the jury what happened.        . ... .



       A.   And I walked in the bathroom,        and I was like,    Ronnie,
will you pull my tooth? And he said, yeah. And then he sat there
like a minute and he said, Let me go get the flashlight. So he
went in the room and got the flashlight and came out. And he's
like let me turn out the light cuz I can see better, so he turned
off the [p. 124] light. And he gave me the flashlight so I was
holding it, and then he like pulled down his pants and kind of
like — I wasn't sure what he was doing, so I started like moving
the light around to figure it out, and then I SAW that he had it
TO my mouth. [Emphasis hereon.]

       At this point the prosecutor's first degree felony case is

in trouble. H. H. is alleging exposure ("I saw") but NEITHER

contact NOR penetration. So the prosecutor then asks:

       Q. And did you FEEL the the penis I_N your mouth?

[Emphasis hereon.] H. H. then acquiesces POSITIVELY and this

establishes presumption that contact and penetration occurred.

       A.   Yes,   sir.
                                         PETITION FOR RULE 68 REVIEW p.     8




       Then the prosecutor,          in attempt to boost strength of

testimony he provided H.       H.,    instead vitiates his own case.

       Q. Again,       did it appear like maybe he was trying to go to
the bathroom and had nothing to do with you or was he TRYING to
do this to you? [Emphasis hereon.]

       A. He was TRYING to do it to me.          [Emphasis hereon.]

H. H. here acquiesced POSITIVELY again. She is cooperative and

following each wind the prosecutor blows. The game-changing

problem is that TRYING IS NOT THE SAME THING AS DOING. Per Texas

Penal Code § 15.01(d), an attempted offense is "one category

lower than the offense attemptedt.]" This means that if offense

ATTEMPTED as described by the one witness here with personal

knowledge of same (other than the accused)          is a first degree

felony IF completed,       the highest possible charge for indictment

would be a second degree felony.         (Such was not charged here.)

Prosecutor then tries to rehabilitate himself by badgering H. H.

       Q.   And how —      what was the lighting like in that bathroom?

       A.   It   was   dark.


       Q.   How do you know that it was,        in fact,   his penis that
went into your mouth? [Prosecutor insisting "into" is fact-]

       A. Because I kind of LOOKED,        trying to figure it out
and I SAW it. [SAW IT she said, NOT FELT IT.] [p. 125]

       Q. Okay. And is the thing that you FELT, would that be —
it wouldn't be a flashlight? [Prosecutor is testifying "felt" and
misleading the jury. Witness said "saw" at RR v. 5, 124, ante.]

       A. No. [The witness fell victim to a compound question.
She could have been sayinq no to "felt" or no to "flashlight."
The prosecutor has shamelessly prejudiced trial by testifying.]

       Q. Or anything else? [Prosecutor still pressing "felt."
By this point,     the jury apparently forgot origin of "felt."]

       A. No. [Is witness saying she FELT nothing?]
                                 PETITION FOR RULE 68 REVIEW p.     9




       Q. In other words, you're sure that's what it was? [This
is not just a leading question, it is a conclusory statement. The
prosecutor is misleading witness AND jury by pressuring H. H. to
(after unrelenting presumptuous line of testimonial statements
cloaked as leading questions) confirm his fact-finding. This isn't
development of testimony, this is FABRICATION. Such malfeasance
may be subornation of perjury (!). H. H. is under sheer duress.]

       A. Yes, sir. [H. H. is a truly cooperative witness, now
for a THIRD time acquiescing POSITIVELY to the prosecutor's own
words. The prosecutor has at this point established the illusory
appearance of commission of contact and penetration. But in FACT,
what the cold record establishes is that H.. H. only described
attempted commission at most, and that she saw a penis.]

       Q. What did you do?

       A. I shoved him up against the wall and I ran out.



       Q. Now after this incident happened —    again,   how old were
you at this time?

       A. Eight. [Not ten (10), as Rebecca Sullivan wrote in her
report, State's Exhibit 14, p. 1 (RR v. 9). Clearly, someone here
miscolored the facts in at least this one detail.]

       What the above colloquy from RR v. 5, 123-124 shows is

that the "evidence" created by nurse/witness Rebecca Sullivan is

a house of cards that collapses at trial. The prosecutor tried

mightily to pull the rabbit of "credible fact" out of the hat

of contrary statements by the alleged victim, witness/complainant

H. H. The jury bought the act and found Petitioner guilty of the

first degree felony of aggravated sexual assault of a child, as

charged in the indictment. On appeal,   Petitioner qua Appellant

raised insufficiency of evidence should reverse. The court of

appeals however affirmed. The court of appeals clerks and judges

misconstrued the record and erred. Review should be granted by

this Court to enable full briefing. Only then can this Court's

more experienced clerks and judges here render overdue justice.
                                                      PETITION FOR RULE 68 REVIEW p.              10




               C.   WHY    REVIEW SHOULD           BE GRANTED       ON GROUND TWO


                                        Ground    2   Submitted
                                (Seperation of Powers Issue)

         IN        THAT THE       SUPREME COURT OF THE UNITED              STATES,          IN
        OREGON V.           ICE,        129 S. Ct. 711,        717 (2009)    DEFINED
         AN        EXCEPTION TO RULE SET               FORTH   IN APRENDI       V.    N.J.,
         530        U.S;        466     (2000) TO PERMIT A SENTENCING JUDGE
         RATHER        THAN  JURY  TO              DETERMINE FACTS REQUIRED TO
         IMPOSE          CONSECUTIVE                RATHER   THAN   CONCURRENT
         SENTENCES,              THE     TEXAS     LEGISLATURE         IS NONETHELESS
         IN        VIOLATION           OF APRENDI,       SUPRA (WHERE AT 482-483,
        THE         COURT        EXPLAINED        THAT     A   LEGISLATURE           CANNOT
         "REMOVE           []     THE     JURY     FROM THE DETERMINATION OF A
         FACT THAT,             IF FOUND,       EXPOSES THE CRIMINAL DEFENDANT
         TO    A    PENALTY       EXCEEDING THE          MAXIMUM HE WOULD        RECEIVE
         IF    PUNISHED          ACCORDING TO THE          FACTS     REFLECTED       IN    THE
         JURY        VERDICT ALONE[,]") WHERE TEX. PENAL C. § 3.01
         ALLOWS        THE        EXECUTIVE        BRANCH      OF TEXAS    GOVERNMENT
         TO        DETERMINE           "FACT"     OF WHETHER CHARGES JOINED        IN
         ONE        CHARGING           INSTRUMENT        ARE   A     "SINGLE CRIMINAL
        EPISODE"  [AS  TO  PERMIT  CONSECUTIVE SENTENCES BY
        JUDGE]. THE LEGISLATIVE BRANCH IS THEREBY DEPRIVING
        THE         JUDICIAL  BRANCH  OF  ITS  PROPER FACT-FINDING
         ROLE        BY IMPROPERLY ASSIGNING SAME TO THE EXECUTIVE
         BRANCH,        IN VIOLATION OF SEPERATION OF POWERS. THIS
         HARMED        PRESENT  PETITIONER'S  SUBSTANTIAL  RIGHTS.

1.   THE SEPERATION OF POWERS DOCTRINE DOES NOT ALLOW THE TEXAS
     LEGISLATURE TO BY STATUTE PERMIT THE EXECUTIVE TO USURP THE
     JUDICIAL FACT-FINDING POWER THAT AFFECTS SUBSTANTIAL RIGHTS.

         The Constitution of the State of Texas,                          Art.       II,    § 1

divides powers of government into three seperate departments:

a "Legislative," an "Executive," and a "Judicial." Section 1

specifies that "no person, or collection of persons, being of one

of these departments, shall exercise any power properly attached

to either of the others [except as expressly therein provided]."

This allows for checks and balances in Texas government.

         A seperation of powers violation was found on the part of

Texas legislature in Meshell v. State, 739 S.W.2d 246 (Tex.Crim.

App.1987). In Meshell, the court held that Tex. Const. Art. 2,

§ 1 does not allow for the legislature to "control a prosecutor's
                                           PETITION FOR RULE 68 REVIEW p.       11



preparation for trial [.]'" Meshell,          supra, at 257.    The JUDICIARY

in Meshell decided the LEGISLATURE may not dictate to the

EXECUTIVE what NOT to do in preparing for criminal prosecution.

           Present Petitioner represents the LEGISLATURE contravenes

Tex. Const. Art. II § 1 by letting the EXECUTIVE usurp JUDICIAL

fact-finding power via Tex. Penal Code § 3.01. Said statute lets

EXECUTIVE in criminal prosecutions at charging stage fact-find

when and how multiple charges are a "single criminal episode."

EXECUTIVE can then by one charging instrument compell JUDICIARY

to conduct one trial on multiple charges.            Conviction of accused

on such is then used by EXECUTIVE to            impell JUDICIARY to "stack"

sentences per Tex. Pen. C. § 3.03. Due Process is abridged where

JUDICIARY proceeds on EXECUTIVE'S findings without proof of fact.

2.   THE   TEXAS JUDICIARY   IS   FORCED    BY LEGISLATIVE    MANDATE   TO
     SURRENDER JUDICIAL FACT-FINDING POWER BY PENAL CODE § 3.01.

           The LEGISLATURE provides a guide for the EXECUTIVE branch

for finding of facts to decide when to charge multiple offenses

against a single defendant in one instrument for one JUDICIAL

process (trial). Penal Code 3.01 defines "criminal episode" as

commission of two or more offenses (with qualifiers).               A single

episode may contain multiple offenses. A "criminal episode"

requires common nexus, meaning the acts not be overly attenuated

in time and space. Pen.      C. § 3.01(a)-(b) requires one transaction

contain the offenses,    or the connective         nexus of    "common scheme

or plan[.]" Or the repeated commission of same offense.

           A problem arises where these LEGISLATED conditions are

framework for questions of substantive fact someone must decide.

It has been recognized that fact-finding per Pen. C. § 3.01 is
                                             PETITION FOR RULE 68 REVIEW p.               12




done by the EXECUTIVE. Laporte v. State, 840 S.W.2d 412, 414

(Tex.Crim.App.1992)            ("[A]    prosecutor is encouraged to clear case

dockets by trying more than one case in a single trial whenever

multiple offenses arising from a single criminal episode are

alleged against a single defendant[.]") (emphasis.hereon). Thus,
the JUDICIARY is acquiescing to the LEGISLATURE'S mandate to the

EXECUTIVE (mandate in presumed sense, where JUDICIARY itself is

by court-enacted law "legislating" its own subservient posture).
            In present:case,         prosecutors-determined "single criminal

episode" as fact. Multiple allegations appear in one indictment.

The offenses alleged span several years and implicate different

statutes. On basis of such fact-finding by the EXECUTIVE,                         court

was later impelled (nay,               compelled) to cumulate sentences.

3.   THIS    CASE    IS    APPROPRIATE   VEHICLE    FOR   CORRECTION OF THE
     SEPERATION       OF    POWERS   VIOLATION   THE   LEGISLATURE     EFFECTED   BY
     WORDS IN PENAL CODE § 3.01, AND TO RESTORE TO THE JUDICIARY
     THE    FACT-FINDING       POWER   IMPROPERLY      LEGISLATED TO   THE   EXECUTIVE.


            A clear example of the EXECUTIVE usurping JUDICIAL power

by mandate of the LEGISLATURE is found in the present case. Note

the following from the trial transcript (involving cumulation of

sentences based on conviction of Petitioner on multiple offenses

alleged as a single criminal episode), at RR v. 8, 34-35:

            MR.   [DEFENSE COUNSEL] MASON:          [Defense moves]      jury
[determine]         whether    [Petitioner's]      conduct was the same criminal
episode. It is a matter that's — could be in dispute and I think
should be submitted to a jury. I think there should be proof
beyond a reasonable doubt                     [p. 35] the [fact-finder (jury in
this case)]         should be ... allowed to consider all facts ...                 in
the case .... [such as] CRIMINAL EPISODE[.] [This., implicates
U.S. Const. 14th Amend. Due Process and 6th Amend. Fair Trial.]

       MR. [STATE'S COUNSEL] BOYLE: ... [A]ll five counts WERE
included in the same indictment. There was no objection by the
defense to that. [Viz., e.g., no motion to sever.] The defendant
has now been convicted of all five counts, so there's no [FACTUAL]
issue for the [fact-finder (jury in this case)] to decide as to
                                    PETITION FOR RULE 68 REVIEW p.      13



CRIMINAL EPISODE as they were in the same indictment [Prosecutor
thereby suggests the trial judge is precluded from fact-finding.]

(All emphasis in foregoing excerpts provided.) As thus shown, the

EXECUTIVE in Texas can (and in present case did)       decide ALL

elemental facts for JUDICIAL cumulation of sentences. Judges may

think it a time-saver,     but this violates seperation of powers.

       In Aprendi v. New Jersey,     530 U.S. 466 (2000), the U.S.

Supreme Court's holding raises a dike against the LEGISLATURE

encroaching on the JUDICIAL function.     The Court explained that a

LEGISLATURE cannot "remove [] the jury from the determination of

a fact that,   if found,   exposes the criminal defendant to a penalty

exceeding the maximum he would receive if punished according to

the facts reflected in the jury verdict alone." Aprendi,       supra,

at 482-483 (emphasis in original). The Aprendi Supreme Court thus

makes a seperation of powers judgment. JUDICIARY is fact-finder.

(Jury as fact-finder is juristic person, like a judicial officer.)

       The Aprendi rule works to prevent the EXECUTIVE from

usurping JUDICIAL power. Nine years after Aprendi,       the U.S.

Supreme Court recognized an exception to the Aprendi rule. When

a defendant is tried and convicted on multiple offenses,       the

sentencing judge may make the findings of fact necessary for the

imposition of consecutive (as opposed to concurrent) sentences.

Oregon v. Ice,   129 S. Ct. 711, 717 (2009) (upholding-state

statute allowing judge NOT jury to make factual findings to

cumulate sentences). This exception is in accord with Aprendi's

seperation of powers judgment. The fact-finding remains with the

JUDICIARY.   Neither Aprendi nor Ice allow for the EXECUTIVE to

usurp the JUDICIAL fact-finding function. But Texas does.
                                    PETITION FOR RULE 68 REVIEW p.      14



       The Texas JUDICIARY per LEGISLATURE'S Penal C.     3.01—3.03

accepts as mandatory presumption that a "single criminal episode"

exists when the EXECUTIVE says it is so. This fact-finding by

prosecutors is slammed on the bench by "single criminal action"

(trial) to procure multiple convictions. Penal Code § 3.03 is

then invoked to press for cumulation of sentences. The JUDICIARY

can be locked out of her own wedding. The EXECUTIVE'S pretrial

presumption that "single criminal episode" is fact not only

places on the accused the burden of persuasion that the basic

facts of alleged offenses do not prove elemental facts for Penal

Code 3.01 "criminal episode." But also, absent timely objection,

his U.S. Const. Amend. XIV Due Process is abridged where the

mandatory presumption can force the JUDICIARY to conduct "legal"

trial on multiple charges that place accused in jeopardy of

possible cumulation of sentences.   It is too late AFTER trial for

JUDICIARY to check for "criminal episode" viability. Yet absent

proof beyond reasonable doubt, cumulation implicates Fair Trial.

       Present Petitioner at trial relied on Aprendi to ask the

judge to let the jury decide facts regarding whether or not there
was a "single criminal episode" as would justify cumulating his

sentences. The EXECUTIVE (prosecutor) argued that there was no

fact issue to be resolved because the EXECUTIVE indicted on

multiple counts (RR v. 8, 35). Prosecutor argued "[i]t is

well-founded case law that ... judges, not juries decide whether

to stack sentences." The defense was overruled.   RR v.   8,   37-38.

The EXECUTIVE, not the JUDICIARY, made the elemental findings

for stacking sentences here. This contravenes Aprendi AND Ice.
                                           PETITION FOR RULE 68 REVIEW p.    15




                                  D.   Summation

       The court of appeals got it wrong in overruling the point

that insufficiency of evidence as to judgment on Count 1 warrants

reversal and acquittal. The opinion is myopic because the. court

does not appear to have analyzed the record. The testimony of

the teen-age H. H. is exculpatory. It is only the testimonial

statements of the State, placed in H. H.'s mouth by improper

and badgering leading questions that misled the jury. The

EXECUTIVE power of government does not extend to fabricating

physical nor testimonial evidence. Nor to subornation of perjury.

Review should be granted to accord 14th Amendment appellate Due

Process on whether trial was fair per the 6th. Amendment.

       Review should also be granted to allow full briefing on

the seperation of powers issue here identified.             "State courts,

like federal courts,       have a constitutional obligation ...       to

uphold federal law." Stone v. Powell, 428 U.S. 465, 494 n. 35

(1979). This appellate court has            in this case the opportunity

to rule on the present application of Aprendi v. N.J.,             supra,

and Oregon v. Ice,    supra,      in this State's jurisprudence, and

these cases'   impact on Texas Penal Code §§ 3.01 and 3.03.

                            IX.   PRAYER    FOR   RELIEF


       Petitioner prays review be granted                  low full briefing.

               Respectfully submitted,

               Ronald      Gene Grizzle
               Petitioner,        pro se

               Ronald      Gene   Grizzle
               Prisoner      ID   1935380
               TDCJ-ID, Polunsky Unit
               3872   FM    350   South
               Livingston, Texas 77351
                                             PETITION FOR RULE 68 REVIEW p.    16




                                X.   PROOF   OF    SERVICE


                            Certificate         of   Service

       UNDERSIGNED, by First Class Mail on |X April 2015 caused
service of a true and correct duplicate copy of the foregoing

document on each of the parties listed below,                  by deposit of

such in sealed envelopes with postage prepaid in the prison

mailbox,    and so certifies.

       Respondent State's Counsel

       Lisa C.      McMinn,
       State Prosecuting Attorney
       P.    O.   Box   13046
       Austin,      Texas   78711

       Respondent's Counsel In Lower Courts

       D.    S.   Hanna,
       Johnson County Dist.             Atty.
       204    South Buffalo,         Suite   209
       Cleburne,        Texas   76033
            PETITION FOR RULE 68 REVIEW p.   17




         APPENDIX


(Court of Appeals Opinion)
                                              IN THE
                              TENTH COURT OF APPEALS


                                      No. 10-14-00204-CR


RONALD GENE GRIZZLE, JR.,
                                                                     Appellant
v.



THE STATE OF TEXAS,
                                                                     Appellee



                               From the 249th District Court
                                   Johnson County, Texas
                                   Trial Court No. F48507



                              MEMORANDUM OPINION


        In eight issues, appellant, Ronald Gene Grizzle Jr., challenges his convictions for

one count of aggravated sexual assault of a child, two counts of indecency with a child

by contact, and two counts of indecency with a child by exposure.1 See Tex. Penal



        1 For the count of aggravated sexual assault of a child, the jury imposed a sixty-year sentence.
Appellant also received ten-year sentences for the two counts of indecency with a child by contact. With
respect to the two counts of indecency with a child by exposure, appellant received five-year sentences,
which were probated for a period of ten years. And in response to the State's written motion, the trial
court cumulated the sentences imposed for the one count of aggravated sexual assault of a child and the
two counts of indecency with a child by contact.
Code Ann. § 21.11(a)(1), (a)(2)(A) (West 2011); see also id. § 22.021(a)(l)(B)(ii) (West

Supp.2014). We affirm.

                             I.     Sufficiency of the Evidence


        In his first five issues, appellant argues that the evidence is insufficient to

support his convictions for one count of aggravated sexual assault of a child, two counts

of indecency with a child by contact, and two counts of indecency with a child by

exposure.


A.      Standard of Review


        In Lucio v. State, 351 S.W.3d 878, 894 (Tex. Crim. App. 2011), the Texas Court of

Criminal Appeals expressed our standard of review of a sufficiencyissue as follows:

        In determining whether the evidence is legally sufficient to support a
        conviction, a reviewing court must consider all of the evidence in the light
        most favorable to the verdict and determine whether, based on that
        evidence and reasonable inferences therefrom, a rational fact finder could
        have found the essential elements of the crime beyond a reasonable doubt.
        Jackson v. Virginia, 443 U.S. 307, 318-19, 99 S. Ct. 2781, 61 L. Ed. 2d 560
        (1979); Hooper v. State, 214 S.W.3d 9, 13 (Tex. Crim. App. 2007). This
        "familiar standard gives full play to the responsibility of the trier of fact
        fairly to resolve conflicts in the testimony, to weigh the evidence, and to
        draw reasonable inferences from basic facts to ultimate facts." Jackson, 443
U.S. at 319. "Each fact need not point directly and independently to the
        guilt of the appellant, as long as the cumulative force of all the
        mcriininating circumstances is sufficient to support the conviction."
        Hooper, 214 S.W.3d at 13.

Id.


        Our review of "all of the evidence" includes evidence that was properly and

improperly admitted. Conner v. State, 67 S.W.3d 192,197 (Tex. Crim. App. 2001). And if

the record supports conflicting inferences, we must presume that the factfinder resolved


Grizzle v. State                                                                        Page 2
the conflicts in favor of the prosecution and therefore defer to that detennination.

Jackson, 443 U.S. at 326, 99 S. Ct. at 2793.      Furthermore, direct and circumstantial

evidence are treated equally:       "Circumstantial evidence is as probative as direct

evidence in establishing the guilt of an actor, and circumstantial evidence alone can be

sufficient to establish guilt." Hooper, 214 S.W.3d at 13. Finally, it is well established that

the factfinder is entitled to judge the credibility of the witnesses and can choose to

believe all, some, or none of the testimony presented by the parties. Chambers v. State,

805 S.W.2d 459,461 (Tex. Crim. App. 1991).

        The sufficiency of the evidence is measured by reference to the elements of the

offense as defined by a hypothetically correct jury charge for the case. Malik v. State, 953

S.W.2d 234,240 (Tex. Crim. App. 1997). A hypothetically-correct jury charge does four

things: (1) accurately sets out the law; (2) is authorized by the indictment; (3) does not

unnecessarily increase the State's burden of proof or unnecessarily restrict the State's

theories of liability; and (4) adequately describes the particular offense for which the

defendant was tried. Id.


B.      Aggravated Sexual Assault of a Child

        Under section 22.021(a)(l)(B)(ii) of the Penal Code, the State must prove beyond

a reasonable doubt that appellant intentionally or knowingly caused the penetration of

the mouth of a child by his sexual organ. SeeTEX. Penal Code Ann. § 22.021(a)(l)(B)(ii).

Here, the child victim, H.H., testified that she was fourteen years old at the time of trial

and that she reported numerpus instances of sexual misconduct perpetrated by



Grizzle v. State                                                                       Page 3
appellant when she was twelve years old. Later, H.H. recalled one evening where

appellant agreed to pull her loose tooth. Specifically, H.H. stated the following:

        And I walked in the bathroom, and I was like, Ronnie, will you pull my
         tooth? And he said, ["]Yeah.["] And then he sat there like a minute and
        he said, ["]Let me go get the flashlight. ["] So he went in the room and got
        the flashlight and came out. And he's like ["]let me turn out the light cuz
        [sic] I can see better,["] so he turned off the light. And he like gave me the
        flashlight so I was holding it, and then he like pulled down his pants and I
        kind of like—I wasn't sure what he was doing, so I starting moving the
        light around to figure it out, and then I saw that he had it to my mouth.

H.H. later clarified that, on this occasion, appellant had placed his penis in her mouth.

H.H. testified that it did not appear to her that appellant had accidentally put his penis

in her mouth; rather, "[h]e was trying to do it to me."

        Appellant testified that he did not remember ever pulling H.H.'s tooth in the

bathroom or anything "going wrong" with pulling H.H.'s teeth. However, appellant's

testimony was undermined by Sheila Batson, who corroborated H.H.'s story about

appellant going into the bathroom to pull H.H.'s tooth. Additionally, Batson noted that

she found H.H. crying in her bedroom after the incident and that H.H. had called

appellant "a jerk."

        A child victim's testimony alone is sufficient to support a conviction for

aggravated sexual assault of a child or indecency with a child. Tex. Code Crim. Proc.

ANN. art. 38.07 (West Supp. 2014);Abbott v. State, 196 S.W.3d 334,341 (Tex. App.—Waco

2006, pet. ref'd); Tear v. State, 74 S.W.3d 555,560 (Tex. App.—Dallas 2002, pet. ref'd); see

also Cantu v. State, 366 S.W.3d 771,775 (Tex. App.—Amarillo 2012, no pet.).

        The courts will give wide latitude to testimony given by child victims of
        sexual abuse. The victim's description of what happened need not be

Grizzle v. State                                                                         Page 4
        precise, and the child is not expected to communicate with the same level
        of sophistication as an adult. Corroboration of the victim's testimony by
        medical or physical evidence is not required.

Cantu, 366 S.W.3d at 776 (internal citations omitted).

        To the extent that appellant's testimony differs from that of H.H., we note that a

jury may believe all, some, or none of any witness's testimony. See Chambers, 805
S.W.2d at 461. And by finding appellant guilty, the jury obviously believed H.H.'s

version of the incident. Therefore, viewing all the evidence in the light most favorable

to the verdict, we conclude that a rational trier of fact could have concluded that

appellant committed the offense of aggravated sexual assault of a child. See Tex. Penal

CODE Ann. § 22.021(a)(l)(B)(ii); see also Jackson, 443 U.S. at 319, 99 S. Ct. at 2789; Lucio,
351 S.W.3d at 894; Hooper, 214 S.W.3d at 13.

C.      Indecency With a Child by Contact

        Appellant was also convicted of two counts of indecency with a child by contact,

which occurs if a person engages in "sexual contact" with a child younger than

seventeen years of age. See TEX. Penal Code Ann. § 21.11(a)(1). The Penal Code's

definition of "sexual contact" includes the touching of the anus, breast, or any part of

the genitals of a child with the intent to arouse or gratify the sexual desire of any

person. Id. § 21.11(c). The specific intent to arouse or gratify the sexual desire of any

person, as required by section 21.11(c), can be inferred from the defendant's conduct,

his remarks, and all surrounding circumstances. McKenzie v. State, 617 S.W.2d 211, 216

(Tex. Crim. App. 1981); Moore v. State, 397 S.W.3d 751, 754 (Tex. App.—San Antonio

2013, no pet). Further, a "'complainant's testimony alone is sufficient to support a

Grizzle v. State                                                                      Page 5
conviction for indecency with a child.'" Moore, 397 S.W.3d at 754 (quoting Connell v.

State,233 S.W.3d 460,466 (Tex. App.—Fort Worth 2007, no pet.)).

        On appeal, appellant specifically challenges the sufficiency of the evidence

regarding his intent to arouse or satisfy his sexual desire when he touched H.H.'s

breast. Appellant also complains that H.H. only described one specific instance of

touching.

        At trial, H.H. testified that appellant "would come in there and at night and

watch me sleep, or he would touch my breast at night" Later, H.H. stated that she

knew appellant was touching her breast "[bjecause I—one day I was laying [sic] down

and I woke up to him put [sic] his hand on my shoulder. And I moved like that and he

jerked it back. And then I waited a little while and he put it back on my—he put it on

my breast" H.H. recounted that appellant touched her breast often and that she had

"gotten used to it where he would do it every night and so I kind of expected it." H.H.

also testified that some days appellant would touch her breast over her clothes, and

other days he would touch her breast underneath her clothes. Additionally, H.H.

recounted other incidents of sexual misconduct perpetrated by appellant and noted that

she did not believe that appellant's touching of her breast was an accident. She also

recalled that appellant told her that he had "prayed to God about it" and that God had

said that it was okay for him to have sex with H.H.

        Based on appellant's conduct, remarks, and the surrounding circumstances, we

conclude that a rational factfinder could have concluded that appellant touched H.H.'s

breast on more than one occasion and that he had the specific intent to arouse or gratify

Grizzle v. State                                                                   Page 6
his own sexual desire each time he touched H.H.'s breast. See McKenzie, 617 S.W.2d at

216; see also Moore, 397 S.W.3d at 754. Therefore, viewing the evidence in the light most

favorable to the verdict, we conclude that a rational trier of fact could have concluded

that appellant committed the offense of indecency with a child by contact on two

occasions. See Tex. Penal Code Ann. § 21.11(a)(1); see also Jackson, 443 U.S. at 319,99 S.

Ct. at 2789; Lucio, 351 S.W.3d at 894; Hooper, 214 S.W.3d at 13.

D.       Indecency With a Child by Exposure

        To support a conviction for indecency with a child by exposure, the State was

required to prove beyond a reasonable doubt that:           (1) the child was within the

protected age group and not married to the accused; (2) the child was present; (3) the

accused had the intent to arouse or gratify someone's sexual desire; (4) the adult knew

that a child was present; and (5) the accused exposed his anus or genitals. See Tex.

Penal Code Ann. § 21.11(a)(2)(A). The record reflects that H.H. testified regarding two

specific instances of appellant exposing his genitals to her. The first instance transpired

when she was working with appellant in appellant's chicken coop. H.H. testified that

appellant instructed her to sit in a chair and that he turned off the lights. According to

H.H., appellant then walked closer to her and pulled down his pants. H.H. could see

that appellant had also pulled down his underwear. H.H. was shocked and afraid.

H.H. believed that appellant's exposure of his genitals was not an unrelated event but,

instead, was intended for her.      H.H. told T.H. about the incident shortly after it

happened, and T.H. echoed H.H.'s testimony about the chicken-coop incident.



Grizzle v. State                                                                     Page 7
        In addition, H.H. testified about a second incident that transpired while she was

sleeping in a recliner. Specifically, H.H. recalled waking up to find appellant standing

behind the recliner with his boxers pulled down and his bare penis near her mouth.

Appellant explained that he was fixing a nearby curtain, but H.H. testified that she

believed that appellant was intentionally exposing his penis to her. The record also

contains testimony from H.H. regarding other instances where appellant would take off

his clothing or towel to expose his bare penis to her.

        Viewing the evidence in the light most favorable to the verdict, we conclude that

a rational factfinder could conclude that appellant exposed his genitals to H.H., a child

under seventeen years of age, on more than one occasion with the specific intent to

arouse or gratify his sexual desire. See id.; see also Jackson, 443 U.S. at 319, 99 S. Ct. at

2789; Lucio, 351 S.W.3d at 894; Hooper, 214 S.W.3d at 13. As such, we hold that the

evidence is sufficient to support appellant's convictions for indecency with a child by

exposure. SeeTex. Penal Code Ann. § 21.11(a)(2)(A); seealso Jackson, 443 U.S. at 319,99

S. Ct. at 2789; Lucio, 351 S.W.3d at 894; Hooper, 214 S.W.3d at 13. Because we have

concluded that appellant's convictions are supported by sufficient evidence, we

overrule appellant's first five issues on appeal.

                       II.    The Trial Court's Cumulation Order


        In his sixth issue, appellant contends that the trial court erred in cumulating the

imposed sentences in Counts 1, 2, and 3 because the cumulation order violated the

principles of Apprendi v. New Jersey, 530 U.S. 466, 120 S. Ct 2348, 147 L. Ed. 2d 435

(2000), and because the jury, rather than the trial court, should determine whether the

Grizzle v. State                                                                       Page 8
sentences should be cumulated. In his seventh issue, appellant argues that the trial

court committed reversible error during the punishment phase of trial by denying his

request for special instructions in the jury charge regarding consecutive sentencing.

        A. Apprendi v. New Jersey

        First, we address appellant's assertion that the trial court's cumulation order

violated Apprendi.     In Apprendi, the United States Supreme Court determined that

"[o]ther than the fact of a prior conviction, any fact that increases the penalty for a crime

beyond the prescribed statutory maximum must be submitted to a jury, and proved

beyond a reasonable doubt." 530 U.S. at 490, 120 S. Ct. at 2362-63. The Court of

Criminal Appeals has stated that Apprendi and its progeny clearly deal with the upper-

end extension of individual sentences, when that extension is contingent upon findings

of fact that were never submitted to the jury. Barrow v. State, 207 S.W.3d 377, 379 (Tex.

Crim. App. 2006). These decisions do not, however, speak to a trial court's authority to

cumulate sentences when that authority is provided by statute and is not based upon

discrete fact-finding, but is wholly discretionary. Id.; see Tex. Code Crim. Proc. Ann.

art. 42.08(a). Here, the trial court imposed a valid sentence within the statutorily-

prescribed punishment range for each of appellant's convictions.           See Barrow, 207
S.W.3d at 379. Accordingly, we cannot say that the trial court's cumulation order

violated Apprendi. Seeid.

        B. Whether the Trial Court Had Authority to Cumulate Appellant's Sentences

        Next, appellant argues that the jury, rather than the trial court, had the authority

to determine whether his sentences should be cumulated. We disagree.

Grizzlev. State                                                                       Page 9
         Texas trial courts have the discretion to order cumulative sentences in virtually

every case. See Tex. Code Crim. Proc. Ann. art. 42.08(a) (West Supp. 2014); Millslagle v.

State, 150 S.W.3d 781, 784 (Tex. App.—Austin 2004, pet dism'd untimely filed); see also

York v. State, No. 10-11-00413-CR, 2012 Tex. App. LEXIS 4963, at *6 (Tex. App.—Waco

June 20, 2012, pet. ref'd) (mem. op., not designated for publication). However, when

multiple offenses arising out of the same criminal episode are consolidated for a single

trial, and the defendant is found guilty of more than one offense, section 3.03(a) of the

Texas Penal Code provides a limit on the trial court's discretion to cumulate the

sentences. SeeTex. Penal Code Ann. § 3.03(a) (West Supp. 2014);Millslagle, 150 S.W.3d

at 784; seealso York, 2012 Tex. App. LEXIS 4963, at **6-7. Section 3.03(b)(2)(A) creates an

exception to this exception; that is, it exempts certain offenses, including indecency with

a child and aggravated sexual assault of a child, from the application of section 3.03(a).

See Tex. Penal Code Ann. § 3.03(b)(2)(A); Millslagle, 150 S.W.3d at 784; see also York,

2012 Tex. App. LEXIS 4963, at *7.

        In the instant case, appellant was convicted of one count of aggravated sexual

assault of a child, two counts of indecency with a child by contact, and two counts of

indecency with a child by exposure. SeeTex. Penal Code Ann. §§ 21.11(a)(1), (a)(2)(A),

22.021(a)(l)(B)(ii).   Each of these offenses are included in the section 3.03(b)(2)(A)

exceptions to the exception. See id. § 3.03(b)(2)(A). As such, we conclude that the trial

court had the discretion to order cumulative sentences in this case. See TEX. CODE CRIM.


PROC. Ann. art. 42.08(a); Millslagle, 150 S.W.3d at 784; see also York, 2012 Tex. App.

LEXIS 4963, at *6.

Grizzle v. State                                                                    Page 10
         C. The Jury Charge

         And finally, appellant argues that the trial court committed reversible error

during the punishment phase of trial by denying his request for special instructions in

the jury charge regarding consecutive sentencing.         In support of this argument,

appellant, once again, relies on Apprendi.

         In reviewing a jury-charge issue, an appellate court's first duty is to determine

whether error exists in the jury charge. Hutch v. State, 922 S.W.2d 166,170 (Tex. Crim.

App. 1996). If error is found, the appellate court must analyze that error for harm.

Middleton v. State, 125 S.W.3d 450, 453-54 (Tex. Crim. App. 2003). If an error was

properly preserved by objection, reversal will be necessary if the error is not harmless.

Almanza v. State, 686 S.W.2d 157,171 (Tex. Crim. App. 1985). Conversely, if error was

not preserved at trial by a proper objection, a reversal will be granted only if the error

presents egregious harm, meaning appellant did not receive a fair and impartial trial.

Id. To obtain a reversal for jury-charge error, appellant must have suffered actual harm

and not just merely theoretical harm. Sanchez v. State, 376 S.W.3d 767, 775 (Tex. Crim.

App. 2012); Arline v. State, 721S.W.2d 348,352 (Tex.Crim. App. 1986).

        Under Texas law, the trial court must provide the jury with "a written charge

setting forth the law applicable to the case." Tex. Code Crim. Proc. Ann. art. 36.14

(West 2007); see Walters v. State, 247 S.W.3d 204, 208 (Tex. Crim. App. 2008). However,

this Court has noted that the "Penal Code and Code of Criminal Procedure assign to the

trial judge the responsibility for determining whether to cumulate sentences or allow

them to run concurrently, when there is an option." Manzano v. State, No. 10-04-00323-

Grizzle v. State                                                                   Page 11
CR, 2006 Tex. App. LEXIS1285, at *13 (Tex. App.—Waco Feb. 15,2006, pet ref'd) (mem.

op., not designated for publication) (citing TEX. CODE CRIM. PROC. Ann. art. 42.08(a);

Tex. Penal Code Ann. § 3.03(a)-(b)). "No factual determinations are required, so there

is nothing for a jury to determine. We hold that due process does not require that the

jury be given information about the trial court's ability to cumulate sentences or order

them to run concurrently." Id.; see Marrow v. State, 169S.W.3d 328, 330-31 (Tex. App.—

Waco 2005, pet ref'd); see also Lacy v. State, Nos. 14-05-00775-CR, 14-05-00776-Cr, 14-05-

00777-CR, 14-05-00778-CR, 2006 Tex. App. LEXIS 8723, at *6 (Tex. App.—Houston [14th

Dist.] Oct. 10, 2006, no pet.) (mem. op., not designated for publication) ("As such,

contrary to appellant's assertion, the trial court's authority to cumulate the aggravated

sexual assault sentences did not hinge on an implicit finding of fact that the offenses

arose out of the same criminal episode. . . . [B]oth federal and state courts have

consistently found no Apprendi violation where 'a trial court orders the cumulation of

sentences which individually lie within the statutory range of punishment but for

which the cumulative total exceeds the prescribed statutory maximum for any single

offense.'" (quoting Baylor v. State, 195 S.W.3d 157,160 (Tex. App.—San Antonio 2006, no

pet.))).

           Therefore, based on the foregoing and our review of the record, we cannot say

that the trial court's denial of appellant's special instructions on cumulative sentencing

amounted to a jury-charge error. SeeHutch, 922 S.W.2d at 170. We overrule appellant's

sixth and seventh issues.




Grizzle v. State                                                                   Page 12
                          III.   Appellant's Motion for Mistrial


        In his eighth issue, appellant asserts that the trial court erred during the guilt-

innocence phase of trial when it denied his motion for mistrial regarding the

prosecutor's direct examination of T.H.

A.      Standard of Review


        We review the denial of a motion for mistrial under an abuse-of-discretion

standard. Archie v. State, 221 S.W.3d 695, 699-700 (Tex. Crim. App. 2007). Under this

standard, we uphold the trial court's ruling as long as the ruling is within the zone of

reasonable disagreement. Id. "'A mistrial is a device used to halt trial proceedings

when error is so prejudicial that expenditure of further time and expense would be

wasteful and futile.'" Wood v. State, 18 S.W.3d 642,648 (Tex. Crim. App. 2000) (quoting

Ladd v. State, 3 S.W.3d 547, 567 (Tex. Crim. App. 1999)). It is appropriate only for "a

narrow class of highly prejudicial and incurable errors." Id.; see Hawkins v. State, 135
S.W.3d 72, 77 (Tex. Crim. App. 2004). Therefore, a trial court properly exercises its

discretion to declare a mistrial when, due to the error, "an impartial verdict cannot be

reached" or a conviction would have to be reversed on appeal due to "an obvious

procedural error." Wood, 18 S.W.3d at 648 ("A mistrial is required only when the

improper question is clearly prejudicial to the defendant and is of such character to

suggest the impossibility of withdrawing the impression produced on the minds of the

jurors."); see Ladd, 3 S.W.3d at 567.




Grizzle v. State                                                                    Page 13
B.       Discussion


        During its case-in-chief, the State called T.H., H.H.'s brother, as a witness. On re

direct examination, the State asked T.H. whether he believed his sister's allegations

against appellant. T.H. responded, "Yes, sir, I do." At this point, appellant objected

that the question invaded the province of the jury regarding the credibility of H.H.'s

allegations. The trial court sustained appellant's objection and, upon request, instructed

the jury to disregard the question and not consider T.H.'s answer for any purpose in the

case. Thereafter, appellant moved for a mistrial, which was denied by the trial court.

        On appeal, appellant argues that the aforementioned question and answer

amounted to improper bolstering of the State's case and the testimony of H.H, which, in

turn, deprived him of a fair trial. We disagree.

        "A timely and specific objection is required to preserve error for appeal." Luna v.

State, 268 S.W.3d 594, 604 (Tex. Crim. App. 2008); see Tex. R. APP. P. 33.1(a)(1)(A). "An

objection is timely if it is made as soon as the ground for the objection becomes

apparent, i.e., as soon as the defense knows or should know that an error has occurred."

Grant v. State, 345 S.W.3d 509, 512 (Tex. App.—Waco 2011, pet. ref'd) (citing Neal v.

State, 256 S.W.3d 264, 279 (Tex. Crim. App. 2008)). "If a party fails to object until after

an objectionable question has been asked and answered, and he can show no legitimate

reason to justify the delay, his objection is untimely and error is waived." Id. (citing

Dinkins v. State, 894 S.W.2d 330, 355 (Tex. Crim. App. 1995) (en banc)). There are,

however, the following two exceptions to the proposition of law that a party must

object each time he thinks inadmissible evidence is being offered: (1) when the party

Grizzle v. State                                                                     Page 14
has secured a running objection on the issue he deems objectionable; or (2) when the

defense counsel lodges a valid objection to all the testimony he deems objectionable on

a given subject outside of the presence of the jury. Ethington v. State, 819 S.W.2d 854,

858-59 (Tex. Crim. App. 1991). Furthermore, "'[a]n error [if any] in the admission of

evidence is cured when the same evidence comes in elsewhere without objection." Lane

v. State, 151 S.W.3d 188,193 (Tex. Crim. App. 2004) (quoting Leday v. State, 983 S.W.2d
713, 718 (Tex. Crim. App. 1998));see Valle v. State, 109 S.W.3d 500,509 (Tex. Crim. App.

2003) ("In addition, a party must object each time the inadmissible evidence is offered

or obtain a ranning objection.").

         At trial, both Sheila and Brooke Batson were asked whether they believed the

child victim's testimony or, in other words, the same question that was asked of T.H.

Both witnesses testified that they believed the child victim's testimony, and the record

does not reflect that appellant objected to these questions at the time they were asked or

obtained a ninning objection. Accordingly, because the same testimony was elicited

from two other witnesses without an objection, we conclude that the error, if any,

pertaining to T.H.'s testimony was cured. SeeLane, 151 S.W.3d at 193; Valle, 109 S.W.3d

at 509; Grant, 345 S.W.3d at 512.

        Furthermore, we note that "[a] mistrial is an appropriate remedy in 'extreme

circumstances' for a narrow class of highly prejudicial and incurable errors." Ocon v.

State, 284 S.W.3d 880, 884 (Tex. Crim. App. 2009). A mistrial should be granted only

when less drastic alternatives fail to cure the prejudice. Id. at 884-85. In the instant case,

the trial court instructed the jury to disregard the State's question and T.H.'s answer.

Grizzle v. State                                                                       Page 15
We presume that the jury obeyed the instruction and that the instruction was effective.

See Archie v. State, 340 S.W.3d 734, 741 (Tex. Crim. App. 2011) ("The law generally

presumes that instructions to disregard and other cautionary instructions will be duly

obeyed by the jury."). Moreover, appellant has not adequately explained how the

question and answer was so clearly prejudicial to the defendant and is of such character

to suggest the impossibility of withdrawing the impression produced on the minds of

the jurors, especially in light of the overwhelming record evidence indicating guilt See

Wood, 18 S.W.3d at 648; seealso Ladd, 3 S.W.3d at 567. As such, we cannot say that the

trial court abused its discretion in denying appellant's motion for mistrial. See Archie,
221 S.W.3d at 699-700. We overrule appellant's eighth issue.

                                    IV.   Conclusion


       Having overruled all of appellant's issues on appeal, we affirm the judgments of

the trial court.




                                               ALSCOGGINS
                                               Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed January 15,2015
Do not publish
[CRPM]




               Sfe.\
                   i- I                                                           Page 16